Citation Nr: 0837462	
Decision Date: 10/30/08    Archive Date: 11/10/08

DOCKET NO.  07-25 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a right ankle fracture.

2.  Entitlement to service connection for residuals of a 
right ankle fracture.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1961 to 
February 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In December 2007, the veteran testified before the 
undersigned at the RO.  A transcript of the hearing is 
associated with the claims file.


FINDINGS OF FACT

1.  Service connection for residuals of a fracture of the 
right ankle was denied in a December 2002 rating decision.  
The veteran was notified of the decision that same month, and 
an appeal of the decision was not initiated.

2.  Evidence added to the claims file relates to the 
unestablished fact of whether the veteran has a currently 
diagnosed right ankle disorder that is due to his in-service 
injury.

3.  Residuals of a right ankle fracture are attributable to 
service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the December 2002 rating 
decision wherein the RO denied service connection for 
residuals of a fracture of the right ankle is new and 
material; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156(a), 20.1103 
(2007).

2.  Residuals of a right ankle fracture were incurred in 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Given the fully 
favorable decision, detailed below, the Board finds that any 
discussion of the VCAA is unnecessary.


New and Material Evidence

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).  
See also Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service and arthritis 
becomes manifest to a degree of 10 percent within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  While the 
disease need not be diagnosed within the presumption period, 
it must be shown, by acceptable lay or medical evidence, that 
there were characteristic manifestations of the disease to 
the required degree during that time.  Id.

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however, remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  An exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In a December 2002 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
residuals of a fracture of the right ankle.  The RO indicated 
that, while service records showed treatment for an ankle 
fracture, the evidence showed no permanent residuals or 
chronic disability that was related to the fracture during 
service.  The veteran did not initiate an appeal of this 
issue, and it became final.

Evidence added to the claims file since that time includes a 
November 2007 written statement from a private physician, who 
indicated that he examined the veteran and reviewed some past 
records and opined that his current disorder is related to 
his injury in service.

The Board finds that this evidence is new and material.  
Specifically, it relates to the unestablished fact of whether 
the veteran has a current right ankle disorder that is 
related to his injury in service.  As such, the veteran's 
claim is reopened.


Analysis

The veteran's service medical records show that, when 
examined for enlistment in October 1961, the veteran's lower 
extremities and feet were normal.  October 1965 records show 
the veteran's ankle was swollen and painful.  X-rays revealed 
a small sesamoid below the fibula.  There was a small 
avulsion fracture noted at the tip of the fibula.  A 
subsequent November 1965 x-ray showed there was a small 
amount of healing of the fracture.  His ankle was stiff, and 
he had decreased range of motion.  Later in the month, range 
of motion was improving.  When examined for separation in 
January 1966, the veteran's lower extremities and feet were 
normal.

In June 2002, the veteran underwent VA examination.  He 
described his injury in service.  The records showed he had a 
fracture of the distal fibula, and he was treated with a 
walking cast.  Following removal of the walking cast, six to 
eight weeks later, the veteran went back to full duty.  
However, about once a year, his ankle sprained and puffed up, 
usually after stepping on an unstable surface.  It was 
unstable since that time.  The veteran used lace-up boots at 
his job, and it did not affect his leisure activities.  On 
examination, there was no gross deformity or swelling.  There 
was no evidence of instability.  Range of motion was slightly 
limited.  The assessment was status post ankle fracture and 
recurrent sprain, right ankle.  X-rays of the right ankle 
revealed no acute fractures.  There were small, well-ossified 
bony fragments off the tips of the lateral and medial 
malleoli.  This suggested old injury.  All the fragments were 
well-corticated.  The impression was evidence of old bony 
injuries to both the lateral and medial malleoli.

In a written statement, submitted in March 2006, the veteran 
documented approximately eight instances where his ankle was 
injured, from 1993 to 2006.

In December 2006, the veteran underwent VA examination.  His 
claims file was reviewed.  His fracture in service was 
detailed.  He complained of pain that was located around the 
lateral ankle bone and is precipitated by stepping wrong and 
twisting the ankle.  The twisting caused pain and increased 
swelling that can last for three to six months.  Intermittent 
pain flared up once or twice a year.  He denied any treatment 
other than wearing a neoprene brace.  The veteran wore the 
brace when he was in pain.  While he had been working, he 
missed one or two weeks of work per year due to the ankle 
pain.

On examination, the ankle appeared enlarged.  Range motion of 
both ankles was limited.  X-rays of the bilateral ankles 
showed symmetric osteoarthritis of minimal degree.  There was 
no fracture, foreign body, heel spur, dislocation, or mortise 
widening.  The plafonds were intact.  The impression was 
negative.

The examiner opined that evidence showed reduced range of 
motion, strength, and functional ability of the ankle.  There 
was ankle edema.  The radiology report showed symmetrical 
degenerative changes.  This condition was likely secondary to 
age and other causes such as occupation, since it is present 
in both ankles.  The claims file shows medical records 
indicating treatment on one occasion for possible ankle 
sprain, which was lateral, determined to be an evulsion 
fracture.  After November 1965, there was no further 
documentation of complaints of or treatment for ankle pain.  
After careful review of the claims file medical records, the 
time line of treatments and evaluation of the current 
clinical and diagnostic information, the examiner opined that 
the current condition was less likely than not related to the 
evulsion fracture the veteran was seen for in service in 
1965.

A November 2007 private record shows the veteran sought 
treatment.  He reported his history of right ankle injury in 
service.  He stated that it was treated closed.  He had some 
VA records with him, which the physician indicated showed a 
potential history of a lateral avulsion injury at that time.  
The veteran stated that he went through a period where he had 
frequent sprains and never felt like it was stable.  Now, he 
had some sense that it would not support him well.  He got 
anterior pain at times.  It limited his activities.  Past 
medical history, review of systems, medications, and social 
history were on the veteran's template, and the examiner 
reviewed these.

Examination showed a slightly antalgic gait on the right, a 
slight cavus alignment through the foot, and tenderness over 
the ankle.  He seemed ligamentously stable.  X-rays of the 
right ankle showed some anterior joint space narrowing and 
spurring.  The impression was residual ankle pain.  The 
primary findings were consistent with an anterolateral 
impingement.  The veteran likely went through a period of 
time after the original injury when he had some degree of 
persistent instability.  This pattern of anterior spurring 
and impingement was frequently seen after this type of 
injury.  He opined that the current situation, with the 
anterior impingement and narrowing, is likely related 
directly to the injury the veteran described in the 1960s.  
Likely, there was some degree of residual lateral instability 
after that.

In December 2007, the veteran testified before the 
undersigned.  He detailed his injury and treatment in 
service.  He stated that he was in the walking cast for three 
months.  His ankle was tender when the cast was removed, and 
he had light duty for another three months.

Based on a review of the record, the Board finds that service 
connection for residuals of a right ankle fracture is 
warranted.  The evidence certainly shows the veteran injured 
his right ankle in service.  The service medical records show 
x-ray evidence of a small avulsion fracture.

There are two competent opinions of record regarding whether 
the veteran's currently diagnosed right ankle disorder is 
related to his injury in service.  The first is from the 
December 2006 VA examiner, and the second is from the 
November 2007 private physician.  The veteran underwent VA 
examination in June 2002.  No opinion was provided.  However, 
the examiner entered an assessment of status post ankle 
fracture, and there was x-ray evidence of an old injury.  For 
the reasons stated below, the Board finds that the opinion of 
the private physician is more probative.

The VA examiner and the private examiner are each competent.  
However, the private examiner is a medical doctor and the VA 
examiner is a nurse.  Although not dispositive, the training 
of the examiner does have bearing on the probative weight of 
the opinion.  The probative value of medical evidence is 
based on the medical expert's personal observation of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician reaches.  
Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  Here, there 
are two contrasting opinions.  It is clear that that there 
was an in-service fracture.  Although the VA examiner 
concludes that the current condition is due to post-service 
causes, there is a failure to address the 2002 x-ray finding 
that was consistent with old injury.  Clearly, the 
degenerative changes post-dated the 2002 findings.  
Therefore, we are unable to ascribe all post-service findings 
to post-service causes.  In sum, the timeline of events 
described by the private examiner is more consistent with the 
record.  When the "knowledge" element is factored in, we 
conclude that the evidence supports the claim.  Guerrieri v. 
Brown, 4 Vet. App. 467, 471 (1993).


ORDER

The application to reopen the claim of entitlement to service 
connection for residuals of a right ankle fracture is 
granted.

Entitlement to service connection for residuals of a right 
ankle fracture is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


